                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   ESTATE OF JAMES C. RENNICK SR.,
                                                             CIVIL ACTION
           v.
                                                             NO. 18-3881
   UNIVERSAL CREDIT SERVICES, LLC

                                 ORDER RE: MOTION TO DISMISS

        AND NOW, this 14th day of January, 2019, upon consideration of Defendant’s Motion to

Dismiss (ECF 2) Counts II, III, V, and VI, Plaintiff’s Response thereto (ECF 6), and for the reasons

set out in the foregoing memorandum, it is hereby ORDERED that:

        1. Plaintiff’s intentional infliction of emotional distress claim (Count II) is DISMISSED

             with prejudice;

        2. Plaintiff’s intrusion upon seclusion claim (Count III) is DISMISSED with prejudice;

        3. Plaintiff’s negligent infliction of emotional distress claim (Count V) is DISMISSED

             with prejudice; and

        4. Defendant’s Motion is DENIED as to Plaintiff’s defamation claim (Count VI).

        5. Counts I, IV, VII, and VIII will proceed.



                                                                       BY THE COURT:

                                                                       /s/ Michael M. Baylson
                                                                       Michael M. Baylson, U.S.D.J.


O:\CIVIL 18\18-3881 Rennick v. Universal Credit Services LLC\18cv3882 MTD Order 01142019.docx
